             Case 2:19-cv-00277-WB Document 116 Filed 08/06/20 Page 1 of 11




                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    MELANIE ATKINSON,                                                                CIVIL ACTION
                                                                                     NO. 19-0277
                      v.

    LUITPOLD PHARMACEUTICALS, INC., et al.
    ___________________________________________

    TAMMIE COMBS,                                                                    CIVIL ACTION
                                                                                     NO. 19-3888
                      v.

    LUITPOLD PHARMACEUTICALS, INC., et al.
    ___________________________________________

                                           MEMORANDUM OPINION

           Plaintiffs Melanie Atkinson and Tammie Combs bring these actions1 against Defendants

American Regent, Inc.,2 Daiichi Sankyo, Inc., Daiichi Sankyo Co., Ltd., Daiichi Sankyo US

Holdings, Inc., Vifor Pharma Ltd., Vifor Pharma Participations Ltd., Vifor (International) AG,

and Relypsa, Inc.,3 for purported adverse effects suffered after receiving injections of Injectafer,

a medication prescribed to treat iron deficiency anemia. Defendants American Regent, Inc.,

Daiichi Sankyo, Inc., and Daiichi Sankyo U.S. Holdings, Inc. (collectively, “Defendants”) move

to dismiss the Complaints pursuant to Federal Rules of Civil Procedure 8(a) and 12(b)(6).

           I.       BACKGROUND4

           The background and allegations in this matter have already been recounted at length.


1
    Plaintiffs’ cases are two of twenty-five cases currently before this Judge concerning the Injectafer product.
2
    Effective January 1, 2019, Luitpold Pharmaceuticals, Inc. merged with American Regent, Inc..
3
  Plaintiffs also bring these actions against Vifor Pharma Management Ltd. Vifor Pharma Management Ltd. was
recently dismissed for lack of personal jurisdiction in a related Injectafer case. See Crockett v. Luitpold Pharms.,
Inc., 2020 WL 3096527 (E.D. Pa. June 11, 2020).
4
 These facts are drawn from the Complaints and, for the purposes of the motions to dismiss, will be taken as true.
See Kost v. Kozakiewicz, 1 F. 3d 176, 183 (3d Cir. 1993).
             Case 2:19-cv-00277-WB Document 116 Filed 08/06/20 Page 2 of 11




See Atkinson v. Luitpold Pharms., Inc., 2020 WL 1330705, at *1-*2 (E.D. Pa. Mar. 23, 2020).

Injectafer is an iron replacement injection medication brought to market in the United States by

Defendants for the treatment of iron deficiency anemia in adults who have intolerance to oral

iron.

           Injectafer is one of several products available for intravenous iron but is the only such

product available in the United States formulated with the unique ferric carboxymaltose

(“FCM”) compound. Prior to its approval in the United States, FCM was available on the

European and other markets under the brand name Ferinject—designed, manufactured,

promoted, and sold by Defendant Vifor (International) AG.5 During FCM’s presence on the

European and United States markets, dozens of case reports and medical publications emerged

that revealed the link between FCM and a condition called severe hypophosphatemia (“Severe

HPP”), an abnormally low level of phosphate in a person’s blood. Defendants had been on

notice of the link between FCM and clinically important hypophosphatemia since the FDA

alerted them of the condition in July 2006 during their application request for new drug approval

in the United States, but these studies, of which Defendants were also on notice, revealed an

increasing number of case reports of intravenous-iron patients developing Severe HPP. In one

study, all 18 cases of life-threatening Severe HPP developed after administration of FCM. In

another study, of the 78 patients taking FCM, 51% developed HPP, including 13% with Severe

HPP. Another study found that use of FCM was associated with a 20-fold higher risk of Severe

HPP than another intravenous iron drug on the market. A study comparing Injectafer to another

intravenous iron drug noted that extreme HPP and prolonged HPP lasting more than five weeks

were noted exclusively in Injectafer patients, at 10% and 29.1%, respectively. Defendants also



5
    Vifor (International) AG licensed and continues to license FCM to all other Defendants.


                                                           2
          Case 2:19-cv-00277-WB Document 116 Filed 08/06/20 Page 3 of 11




had knowledge of the link between Injectafer and Severe HPP from their own clinical studies.

         Plaintiffs were prescribed Injectafer and, subsequent to their treatment with Injectafer,

they were diagnosed with HPP. They filed these suits, alleging that they suffered and likely will

continue to suffer severe and permanent injuries and damages as a result of taking Injectafer.

         This Court previously ruled on Defendants’ motion to dismiss Atkinson’s First Amended

Complaint. See Atkinson, 2020 WL 1330705. In her opposition brief, Atkinson abandoned her

claims for negligent design defect, negligent misrepresentation, breach of express warranty,

breach of implied warranty, and breach of consumer protection laws, and those claims were

therefore dismissed with prejudice. Id. at *3. Atkinson’s claims for negligence, negligent failure

to warn, fraud, strict liability failure to warn, and gross negligence were dismissed with prejudice

insofar as they were based on a failure to warn theory. Id. at *8. However, she was granted

leave to amend her negligence and gross negligence claims based on a failure to test theory. Id.

at *9.

         Atkinson has filed a Second Amended Complaint. Atkinson and Combs are both Texas

Plaintiffs, and insofar as they are bringing similar claims, they will be addressed below together.

Defendants have now moved to dismiss all claims, in whole or in part.

         II.    LEGAL STANDARD

         When evaluating a complaint on a motion to dismiss, factual allegations are scrutinized

under Rules 8(a) and 12(b)(6) to determine if the allegations and inferences proposed from those

allegations are plausible. See Ashcroft v. Iqbal, 556 U.S. 662, 683 (2009). “To survive a motion

to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” See id. at 678 (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)).




                                                  3
             Case 2:19-cv-00277-WB Document 116 Filed 08/06/20 Page 4 of 11




           “In light of Twombly, ‘it is no longer sufficient to allege mere elements of a cause of

action; instead a complaint must allege facts suggestive of [the proscribed] conduct.’” Great W.

Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 177 (3d Cir. 2010) (quoting

Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)). “[R]ote recitals of the elements

of a cause of action, legal conclusions, and mere conclusory statements” are disregarded. James

v. City of Wilkes-Barre, 700 F.3d 675, 679 (3d Cir. 2012). The relevant question is not whether

the claimant “will ultimately prevail . . . but whether [the] complaint [is] sufficient to cross the

federal court’s threshold.” Skinner v. Switzer, 562 U.S. 521, 531 (2011).

           III.     ANALYSIS

           Both Plaintiffs allege negligent failure to test and gross negligence (and seek punitive

damages). Combs additionally alleges design defect, sounding in both strict liability and

negligence.

           A. Negligent Failure to Test

           Defendants argue that Plaintiffs’ negligent failure to test claim is actually a failure to

warn claim, masquerading as failure to test so as to circumvent the Texas statute that preempts

failure to warn claims against pharmaceutical manufacturers, see Tex. Rev. Civ. Stat. Ann.

§ 82.007,6 and furthermore that the claim is inadequately pled.

           This Court has previously held that a negligent failure to test claim is a cause of action

independent of a failure to warn. See Atkinson, 2020 WL 1330705, at *8-*9; see also Bates v.

Dow Agrosciences LLC, 544 U.S. 431, 444 (2005) (addressing failure to warn and failure to test


6
    Section 82.007(a)(1) states:

           In a products liability action alleging that an injury was caused by a failure to provide adequate
           warnings of information with regard to a pharmaceutical product, there is a rebuttable presumption
           that the defendant or defendants . . . are not liable with respect to the allegations involving failure
           to provide adequate warnings or information. . . .



                                                             4
          Case 2:19-cv-00277-WB Document 116 Filed 08/06/20 Page 5 of 11




as distinct theories of recovery in a Texas tort case). A pharmaceutical manufacturer has an

independent duty to “not only keep abreast of scientific knowledge, discoveries, and advances,

but, more importantly, test and inspect its product.” Romero v. Wyeth LLC, 2012 WL 12547105,

at *4 (E.D. Tex. May 30, 2012) (citing Borel v. Fibreboard Paper Prods. Corp., 493 F.3d 1076,

1089-90 (5th Cir. 1973)); but see Morris v. PLIVA, Inc., 713 F.3d 774, 778 (5th Cir. 2013)

(noting that any “useful reporting” resulting from adequate testing would “ostensibly consist of

some sort of warning”). The extent of research conducted by the manufacturer “must be

commensurate with the dangers involved.” Atkinson, 2020 WL 1330705, at *9 (citing Romero,

2012 WL 12547105, at *4).7

         Here, Plaintiffs have pled that Defendants had a duty to conduct adequate testing of

Injectafer and breached that duty, despite Defendants’ knowledge of existing risks of Severe

HPP “from the available adverse event reports, literature, clinical studies, and case studies that

had built up over years of ferric carboxymaltose and, specifically, Injectafer use in the European

and US marketplaces.” Accepting Plaintiff’s factual allegations as true, Defendants were on

notice of the link between FCM and HPP as early as July 2006, at which time the FDA issued

Defendants a non-approvable letter in response to their application to introduce Injectafer to the

U.S. market, which cited “clinically important hypophosphatemia” as a safety concern. Beyond

this knowledge, Plaintiffs point to multiple studies, some of which Defendants were on notice of

and some of which Defendants themselves conducted. Plaintiffs’ Complaints refer to a study

identifying that use of FCM “was associated with a 20-fold higher risk” for Severe HPP than

another intravenous iron drug on the market. Another study indicated that over half of the


7
 Defendants’ reliance on Rojas is unavailing. See Rojas v. Teva Pharms. USA, Inc., 920 F. Supp.2d 772 (S.D. Tex.
2013). Rojas was a generic drug case in which the court subsumed the failure to test analysis within failure to warn,
see id. at 778-79, which this Court has declined to do. See Atkinson, 2020 WL 1330705, at *9.



                                                          5
           Case 2:19-cv-00277-WB Document 116 Filed 08/06/20 Page 6 of 11




patients treated with FCM experienced HPP, with 13% experiencing Severe HPP. Yet another

study indicated that “58.8% of Injectafer users versus only .9% of Feraheme users” developed

Severe HPP. This study also indicated that extreme HPP and Severe HPP lasting longer than

five weeks were noted exclusively in Injectafer users at 10% and 29.1%, respectively.

          Plaintiffs allege that despite their knowledge of the risk, Defendants’ breached their duty

to Injectafer patients by failing to “establish and maintain an adequate post-marketing

surveillance program” and failing to conduct “clinical trials, preclinical trials, surveys and

prospective studies, to investigate Injectafer’s . . . propensity to cause Severe

Hypophosphatemia[,]” as well as failing to engage in testing how to “offset or mitigate” the

negative effects of Injectafer. Defendants’ alleged negligence led to the introduction of

Injectafer at its recommended dosing into the United States market, which has caused direct

injury to Plaintiffs. These facts plausibly allege negligence under a failure to test theory.

Accordingly, Defendants’ motion to dismiss Atkinson’s and Combs’s negligence claims shall be

denied.

          B. Gross Negligence

          Defendants argue that Plaintiffs’ claims for gross negligence should be dismissed,

because the allegations are derivative of their unsuccessful failure to test claim and cannot stand

alone. Without a successful claim for gross negligence, Defendants assert that punitive damages

are unavailable. See Tex. Rev. Civ. Stat. Ann. § 41.003 (punitive damages are only available if

the plaintiff can prove the defendant acted with “fraud, malice, or gross negligence”).

          To state a claim for gross negligence under Texas law, a plaintiff must allege facts

indicating that “the defendant knew about the peril, but his acts or omissions demonstrate that he

did not care.” Louisiana-Pac. Corp. v. Andrade, 19 S.W.3d 245, 247 (Tex. 1999). A claim for




                                                   6
          Case 2:19-cv-00277-WB Document 116 Filed 08/06/20 Page 7 of 11




gross negligence has both objective and subjective components. Objectively, “from the

standpoint of the actor, the act or omission must involve an extreme degree of risk, considering

the probability and magnitude of the potential harm to others.” Great Plains Tr. Co. v. Morgan

Stanley Dean Witter & Co., 313 F.3d 305, 314 (5th Cir. 2002). Additionally, the defendant

“must have actual, subjective awareness of the risk involved, but nevertheless proceed with

conscious indifference to the rights, safety, or welfare of others.” Id.

         Here, Plaintiffs have alleged that in “fail[ing] to conduct adequate testing . . . Defendants

ignored or disregarded years of data and reports on the relationship between [FCM] and Severe

[HPP,]” despite having “knowledge and awareness of the extensive body of information

available.” This extensive body of information came in the form of “adverse event reports,

literature, clinical studies, and case studies,” as well as Defendants’ own clinical studies. The

Complaints include the results of some of these clinical studies and are discussed in detail, supra.

         Accepting Plaintiff’s allegations as true, Defendants failed to conduct further testing

despite their knowledge of the existing medical literature identifying a strong link between FCM

and Severe HPP. Considering these facts, Defendants evinced sufficient indifference to state a

claim for gross negligence. See Fearrington v. Boston Sci. Corp., 410 F. Supp.3d 794, 808-09

(S.D. Tex. 2019) (permitting claim for punitive damages where the plaintiff alleged failures to

adequately research or anticipate possible risks “despite knowledge that they would cause

catastrophic injuries in some individuals”). Because Plaintiffs’ gross negligence claims survive,

so does Plaintiffs’ basis for punitive damages. See Tex. Civ. Prac. & Rem. Code Ann. § 41.003.8


8
  Plaintiffs assert that Pennsylvania law is applicable to the question of punitive damages. Without deciding at this
time whether Texas or Pennsylvania law applies, it is noted that the pleading standard for punitive damages is
similar in Pennsylvania. See Hutchison v. Luddy, 870 A.2d 766, 770 (Pa. 2005) (noting that punitive damages are
awarded for outrageous conduct “because of the defendant’s evil motive or his reckless indifference to the rights of
others”); see also Piazza v. Young, 403 F. Supp.3d 421, 443 (M.D. Pa. 2019) (deeming punitive damages analysis a
“fact-intensive inquiry” and noting the court’s practice of routinely declining to dismiss punitive damages claims at
the motion to dismiss stage).


                                                          7
            Case 2:19-cv-00277-WB Document 116 Filed 08/06/20 Page 8 of 11




           C. Design Defect

           Defendants argue that Combs’s strict liability design defect claim must be dismissed

because it is barred under Comment k of the Second Restatement of Torts, Section 402A.9

Plaintiff responds that design defect claims are permissible, arguing that Section 82.007’s

presumption that an FDA-approved medication contains an adequate warning is only applicable

to failure to warn claims, and that Comment k should not be applied to bar the design defect

claim here.

           In deciding Defendants’ motion to dismiss Combs’s strict liability design defect claim,

the Court is guided by the law of the case doctrine, which limits relitigation of “a previously

decided issue” so as to “promote finality, consistency, and judicial economy.” Hamilton v.

Leavy, 322 F.3d 776, 786-87 (3d Cir. 2003). Law of the case doctrine is applicable where a

court adheres to a prior ruling in a closely related case. See Pension Benefit Guar. Corp. v.

White Consol. Indus. Inc., 1999 WL 680185, at *34 (W.D. Pa. July 21, 1999), aff’d on other



9
    Comment k addresses “[u]navoidably unsafe products” and states:

           There are some products which, in the present state of human knowledge, are quite incapable of
           being made safe for their intended and ordinary use. These are especially common in the field of
           drugs. An outstanding example is the vaccine for the Pasteur treatment of rabies, which not
           uncommonly leads to very serious and damaging consequences when it is injected. Since the disease
           itself invariably leads to a dreadful death, both the marketing and the use of the vaccine are fully
           justified, notwithstanding the unavoidable high degree of risk which they involve. Such a product,
           properly prepared, and accompanied by proper directions and warning, is not defective, nor is
           it unreasonably dangerous. The same is true of many other drugs, vaccines, and the like, many of
           which for this very reason cannot legally be sold except to physicians, or under the prescription of
           a physician. It is also true in particular of many new or experimental drugs as to which, because of
           lack of time and opportunity for sufficient medical experience, there can be no assurance of safety,
           or perhaps even of purity of ingredients, but such experience as there is justifies the marketing and
           use of the drug notwithstanding a medically recognizable risk. The seller of such products, again
           with the qualification that they are properly prepared and marketed, and proper warning is given,
           where the situation calls for it, is not to be held to strict liability for unfortunate consequences
           attending their use, merely because he has undertaken to supply the public with an apparently useful
           and desirable product, attended with a known but apparently reasonable risk.

Restatement (Second) of Torts § 402A cmt. k (1965) (emphasis in original).



                                                            8
          Case 2:19-cv-00277-WB Document 116 Filed 08/06/20 Page 9 of 11




grounds, 215 F.3d 407 (3d Cir. 2000); see also Brown v. New York, 975 F. Supp.2d 209, 220

(N.D.N.Y. 2013) (applying the doctrine to claims previously adjudicated by the same court in

related cases).

         This Court previously held that Atkinson was unable to rebut the presumption of an

adequate warning imposed by Texas statute, and a manufacturer of a product with a presumed-

adequate warning could not be held liable under a theory of strict liability design defect pursuant

to Comment k; therefore, Atkinson’s strict liability design defect claim was dismissed with

prejudice. See Atkinson, 2020 WL 1330705, at *8-*9.10 Applying law of the case doctrine,

Combs’s same strict liability design defect claim here shall be dismissed with prejudice.

         Defendants also seek dismissal of Combs’s negligent design defect claim,11 arguing that

it is duplicative of a failure to warn claim and that Combs fails to satisfy the requirement of

identifying a safer alternative as required by Texas law.12




         10
             Applying Texas law, this Court found that manufacturers cannot be strictly liable for pharmaceutical
design defects if “proper warning is given,” pursuant to Comment k of the Second Restatement of Torts, Section
402A. Atkinson, 2020 WL 1330705, at *9. Texas provides a pharmaceutical manufacturer with a presumption that
an FDA-approved medication has an adequate warning, see Section 82.007(a)(1), which is rebuttable if the plaintiff
proves that the defendant “withheld from or misrepresented” to the FDA material information relevant to the
product. Tex. Rev. Civ. Stat. Ann. § 82.007(b)(1). However, the Supreme Court’s decision in Buckman preempted
Plaintiff’s ability to rebut that presumption. See Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341 (2001). The
Fifth Circuit subsequently held that plaintiffs could only rebut the presumption of an FDA-approved medication’s
adequate warning if the FDA itself found the defendant was fraudulent in obtaining FDA approval. See Lofton v.
McNeil Consumer & Specialty Pharms., 672 F.3d 372, 381 (5th Cir. 2012).

         Given that the FDA has not made a finding of fraud against Defendants, this Court held that Atkinson was
unable to rebut the presumption of an adequate warning imposed by Texas statute. See Atkinson, 2020 WL
1330705, at *8-*9. As such, the strict liability design defect claim in Atkinson was dismissed with prejudice given
that Defendants cannot be held liable on a theory of strict liability design defect for products that contain adequate
warnings pursuant to Comment k. Id.

11
   Unlike the strict liability design defect claim in Atkinson’s First Amended Complaint, which was dismissed with
prejudice as a matter of law, the negligent design defect claim was dismissed because it was voluntarily abandoned
by Plaintiff. See Atkinson, 2020 WL 1330705, at *3. Law of the case doctrine therefore applies to Combs’s strict
liability design defect claim but not to her negligent design defect claim.
12
  Defendants’ argument that Combs’s negligent design defect claim is duplicative of a failure warn claim is not
supported by citation to any binding case law.


                                                           9
        Case 2:19-cv-00277-WB Document 116 Filed 08/06/20 Page 10 of 11




       Negligent design claims are “conceptually distinguishable from . . . strict liability

claims.” Am. Tobacco Co., Inc. v. Grinnell, 951 S.W.2d 420, 437 (Tex. 1997). A negligent

design defect claim focuses not on the condition of the product, but the care given by the

manufacturer in designing the product. Id. By its clear terms, Comment k is limited to strict

liability claims. See Restatement (Second) of Torts § 402A cmt. k (stating that if a product is

“properly prepared and marketed, and proper warning is given,” it “is not to be held to strict

liability for unfortunate consequences attending their use” (emphasis added)). Comment k

makes no mention of negligence. Thus, the “immunity provided by Comment k” to

pharmaceutical manufacturers does not apply to design defect claims based in negligence. See

Friske v. ALZA Corp., 2011 WL 13233327, at *13 (N.D. Tex. Apr. 29, 2011) (analyzing

language of Comment k); see also Lake-Allen v. Johnson & Johnson, L.P., 2009 WL 2252198, at

*3 (D. Utah July 27, 2009) (declining to find that state’s adoption of Comment k barred

prescription drug negligent design defect claims in addition to strict liability claims).

       However, Texas common law requires plaintiffs alleging design defects to prove that a

safer alternative design of the product in question was feasible. Hernandez v. Tokai Corp., 2

S.W.3d 251, 256, 258 (Tex. 1999). Plaintiffs must plead facts that suggest a plausible alternative

design. See Rodriguez v. Gilead Scis., Inc., 2015 WL 236621, at *3 (S.D. Tex. Jan. 16, 2015). A

proposed alternative cannot be a completely different product. See Caterpillar, Inc. v. Shears,

911 S.W.2d 379, 385 (Tex. 1995) (“A motorcycle could be made safer by adding two additional

wheels and a cab, but then it is no longer a motorcycle.”). Moreover, competitive products are

unacceptable as alternative designs, “even when the other product has the same general purpose

as the allegedly defective product.” Massa v. Genentech, 2012 WL 956192, at *7 (S.D. Tex.

Mar. 19, 2012) (citation omitted) (finding plaintiff’s argument that defendants “always had the




                                                 10
         Case 2:19-cv-00277-WB Document 116 Filed 08/06/20 Page 11 of 11




option of using an alternative chemical compound in their psoriasis treatment” insufficient); see

also Brockert v. Wyeth Pharms., Inc., 287 S.W.3d 760, 770-71 (Tex. App. 2009) (rejecting

proposed alternative of removing problematic compound from medication because it would be

an “entirely different” medication).

        Here, Plaintiff’s Complaint summarily refers to a potential alternative as follows: “At the

time Injectafer was developed and designed, there existed safer alternative intravenous iron

medications that were known to Defendants and available on the marketplace and comparatively

safer than the Injectafer product.” Outside of Plaintiff’s proffered alternatives that are entirely

different products already on the market, see Massa, 2012 WL 956192, at *7, the facts as alleged

are conclusory and insufficient to meet the threshold of plausibility required at the motion to

dismiss stage. Accordingly, Plaintiff’s negligent design defect claim shall also be dismissed with

prejudice.13

        An appropriate order follows.



August 6, 2020                                                BY THE COURT:

                                                              /s/Wendy Beetlestone, J.

                                                              _______________________________
                                                              WENDY BEETLESTONE, J.




13
  Although courts should freely grant leave to amend “when justice so requires . . . a court may deny leave to amend
when such amendment would be futile.” Budhun v. Reading Hosp. & Med. Ctr., 765 F.3d 245, 259 (3d Cir. 2014).
This litigation has been ongoing for over a year and Combs already amended her Complaint once following this
Court’s opinion in Atkinson. As such, dismissal with prejudice is appropriate.


                                                        11
